EXHIBIT 10.3


EPAM SYSTEMS, INC.
2012 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
1.Grant of RSUs. EPAM Systems, Inc., a Delaware corporation (the Company”),
hereby grants to _____________ (the “Participant”), on ______ (the “Grant
Date”), ________ restricted stock units (the “RSUs”), subject to the terms,
definitions and provisions of the EPAM Systems, Inc. 2012 Non-Employee Director
Compensation Plan (the “Plan”) adopted by the Company, which is incorporated in
this Agreement by reference, and the terms and conditions of this Agreement.
Each RSU shall represent the right to receive one Share upon the vesting of such
RSU in accordance with this Agreement. Unless otherwise defined in this
Agreement, the terms used in this Agreement shall have the meanings defined in
the Plan.
2.Vesting Schedule and Distribution. Subject to Section 5, the RSUs shall vest
and become non-forfeitable 100% on the first anniversary of the Grant Date.
Subject to the provisions of this Agreement, upon the vesting of any of the
RSUs, including the RSUs that vest pursuant to Section 5, the Company shall
distribute to the Participant, on or within 30 days after the date of such
vesting or on the dated elected pursuant to the EPAM Systems, Inc. 2017
Non-Employee Directors Deferral Plan, one Share for each such RSU.
3.Voting Rights. The Participant shall have no voting rights with respect to the
RSUs unless and until the Participant becomes the record owner of the Shares
underlying the RSUs.
4.Dividend Equivalents. If a dividend is declared on Shares during the period
commencing on the Grant Date (including such date) and ending on the date on
which the Shares underlying RSUs are distributed to the Participant pursuant to
Section 2, the Participant shall be credited with dividend equivalents equal to
the dividend that the Participant would have received had the Shares underlying
the RSUs been distributed to the Participant as of the time at which such
dividend declared. Dividend equivalents will be subject to the same vesting and
forfeiture restrictions as the RSUs to which they are attributable and will be
paid on the same date that the RSUs to which they are attributable are settled
in accordance with Section 2. The Participant will not be entitled to any
dividend or dividend equivalents with respect to any canceled or forfeited RSUs.
5.Termination of Service or a Change in Control.
(a) Upon the Participant’s termination of service from the Board at any time, a
portion of the RSUs shall vest as of the date of such termination, with such
portion determined by multiplying (i) the number of RSUs that would have vested
on the next scheduled vesting date had the Participant’s service on the Board
continued through such date by (ii) a fraction, the numerator of which is the
number of days that the Participant served on the Board from the Grant Date (or,
if such termination occurs after the first anniversary of the Grant Date, the
most recent anniversary of the Grant Date) through the date of such termination,
and the denominator of which is 365. Any RSUs that do not vest upon such
termination in accordance with the preceding sentence shall be forfeited without
any payment to the Participant.
(b) Upon a Change in Control, the RSUs shall fully vest and become
non-forfeitable as of the date of such Change in Control.


1

--------------------------------------------------------------------------------




6.Non-Transferability Until Vesting. Unless and until the RSUs become vested in
accordance with this Agreement, the RSUs shall not be assigned, sold,
transferred or otherwise be subject to alienation by the Participant. Upon the
vesting of any of the RSUs, the forfeiture restrictions with respect to such
Shares shall lapse, and, subject to the provisions of this Agreement and any
applicable lock-up agreement, such Shares shall be fully assignable, saleable
and transferable by the Participant.
7.Miscellaneous Provisions.
(a)Notices. All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered in person (by courier or otherwise),
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission, as follows:
 
if to the Company, to:  
 
EPAM Systems, Inc.
41 University Drive
Newtown, Pennsylvania 18940
Attention: General Counsel
Facsimile: 212-759-8989
 
if to the Participant, to the address that the Participant most recently
provided to the Company, or to such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the other parties
hereto.
(b)Effect of Agreement. The Participant acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof (and has had an opportunity to consult counsel regarding the terms of
the RSUs), and hereby accepts the RSUs and agrees to be bound by their
contractual terms as set forth herein and in the Plan. The Participant hereby
agrees to accept as binding, conclusive and final all decisions and
interpretations of the Board regarding any questions relating to the RSUs. In
the event of a conflict between the terms and provisions of the Plan and the
terms and provisions of this Agreement, the Plan terms and provisions shall
prevail. This Agreement, including the Plan, constitutes the entire agreement
between the Participant and the Company on the subject matter hereof and
supersedes all proposals, written or oral, and all other communications between
the parties relating to such subject matter.
(c)Amendment; Waiver.  No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Company may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.


2

--------------------------------------------------------------------------------




(d)Successors and Assigns; No Third Party Beneficiaries.  This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted
assigns. Nothing in this Agreement, expressed or implied, is intended to confer
on any Person other than the Company and the Participant, and their respective
heirs, successors, legal representatives and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
(e)Severability. If any provision of this Agreement shall be declared by any
court or arbitrator of competent jurisdiction to be invalid, illegal or
incapable of being enforced in whole or in part, the remaining conditions and
provisions or portions thereof shall nevertheless remain in full force and
effect and enforceable to the extent they are valid, legal and enforceable.
(f)Dispute Resolution.  If any dispute arising out of or relating to this
Agreement or the Plan, or the breach thereof, cannot be settled through
negotiation, the parties agree first to try in good faith to settle such dispute
by mediation. If the parties fail to settle such dispute within 30 days after
the commencement of such mediation, such dispute shall be settled by arbitration
conducted in the state of Pennsylvania and judgment on the arbitral award
rendered may be entered in any court having jurisdiction thereof.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 


 
 
EPAM SYSTEMS, INC.
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Rn
 







3